Citation Nr: 1626664	
Decision Date: 07/05/16    Archive Date: 07/14/16

DOCKET NO.  09-39 703	)	DATE
	)
	)

On appeal from the decision of the 
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Entitlement to an increased rating for a lumbar spine disability  

2.  Entitlement to an increased rating for a cervical spine disability.

3.  Entitlement to an increased rating for a bilateral eye disability.

4.  Entitlement to an increased rating for allergic rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel


INTRODUCTION

The Veteran served on active duty from July 1986 to January 2008.  

This case has been before the Board of Veterans' Appeals (Board) on appeal from a decision of a Department of Veterans Affairs (VA) Regional Office (RO) on several occasions, most recently in February 2012.  Claims for service connection for bilateral ankle disabilities and dermatitis which were previously remanded by the Board have been granted and are no longer on appeal. 

In July 2011, during the course of the appeal, the Veteran had a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.


FINDING OF FACT

On June 28, 2016, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that he wanted to withdraw all issues remaining on appeal. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2015).  Withdrawal may be made by the appellant or the authorized representative.  38 C.F.R. § 20.204 (2015).  

On June 28, 2016, prior to promulgating a decision on these appeals, the Board received a request from the Veteran to withdraw all pending appeal.  Therefore, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.



		
Harvey P. Roberts
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


